Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 07/07/2021 is acknowledged.
The rejection of claims 1-6 under 35 U.S.C. 102(b) is withdrawn per claim amendments. 
Claims 1-2 have been amended.
Claim 7 has been newly added.
Claim 4 is cancelled.
Claims 1-3, 5-7 are being considered on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Lebensm-Wiss. U.Technol. 34:149-158 (2001), hereinafter R1) in view of Bildstein et al. (Eur. Food Res. Technol. 228: 177-186 (2008); hereinafter R2)
Amended claim 1 is limited to a method for making a pulse protein composition comprising albumin proteins from pulse particle. The method comprises extracting pea proteins, separating the soluble proteins from insoluble matter, precipitating proteins (globulins) at an acidic pH, separating the precipitate and obtaining a whey comprising 
Claim 1 - R1 discloses a process for producing pea albumins using ultrafiltration. R1 discloses that the proteins from centrifugally clarified discharge are mostly albumins of 17.5 kDa. (Abstract)
Claim 1- R1 teaches of a process wherein pea slurry is extracted using alkaline extraction. Upon centrifugation; soluble proteins are separated from starch and fiber. The soluble fraction is acidified to pH 4.5 and the protein curd (precipitate, basically globulins) is separated and dried into a powder. The whey remaining from the acidification state is pre-treated for ultrafiltration. The ultrafiltration process produces a protein slurry (pea albumins) that is spray dried to produce a protein powder (dried pea albumins). (page 150, Fig. 1)
R1 discloses that the pea whey is pre-treated by centrifugation to remove suspended solids; or bag-filtered to remove large particulate material. (page 150, right col. Ultrafiltration.)
Claims 1, 3, 5 - R1 clearly discloses the production of pea albumins using ultrafiltration. The ultrafiltration step comprises a pre-treatment step to remove particulate and suspended matter from the pea whey. However, R1 is silent to the use of amylase and/or glucoamylase for treating pea whey. R1 uses membranes having molecular weight cutoff between 10 and 30 kDa. Furthermore, R1 discloses that most of 
R2 discloses that soy and pea proteins are used in food applications. The addition of pea flour is detrimental for the food quality at a substitution level higher than 5% due to the presence of other constituents such as fibers and oligosaccharides. To avoid any interaction it is necessary to concentrate and purify the water soluble albumins naturally occurring in legumes. (page 178, left col., par. 2)
Claims 2, 6, 7 - R2 teaches of an enzyme-based extraction process for the purification and enrichment of vegetable proteins. The process comprises incubation of legume raw material with glucoamylase, extraction of proteins, sedimentation and spray drying.  R2 discloses the purification of lentil and white beans. (page 180, Fig. 1)
Claim 2 - R2 discloses that the aqueous extraction of legume protein presented a low extraction yield due to high amounts of starch present. In order to increase the protein yield; starch degrading enzymes are used. Among the enzymes alpha-amylase and glucoamylase are used. Glucoamylase resulted in the highest protein yield. (page180, right col., last par. )
As clearly taught by R2, extraction and purification of legume proteins face problems due to the presence of starch. The solution, as set forth by R2, is the use of starch degrading enzymes. In the instant case, the pea whey comprises starch particles that interfere with the ultrafiltration process and affect the purity of recovered pea albumins. Therefore, the use of starch degrading enzymes would have been motivated. 
The use of starch degrading enzymes e.g. amylase and glucoamylase will produce mono-, di- and oligosaccharides of smaller molecular weight than proteins. Since small molecular weight carbohydrates resulting from starch hydrolysis go through the membrane as permeate, membrane with a smaller cutoff; e.g. 5 KDa would have separated the hydrolyzed carbohydrate more efficiently while retaining the pea albumins. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by pre-treating the supernatant (discharge) of the protein precipitation process with amylase/glucoamylase before the ultrafiltration process. One would do so to convert starch contaminants to lower molecular weight carbohydrates which are discarded in the permeate through the use of a smaller cutoff membrane, resulting in a more pure pea albumins in the retentate. Absent any evidence to the contrary and based on the teachings of the cited references; there would have been a reasonable expectation of success in producing high quality pea albumins. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant argues that one of ordinary skill in the art would have no motivation to use a 5 KDa for removing impurities.
	a.	Using a smaller cutoff membrane assures the removal of smaller molecular weight impurities without affecting the larger pea albumins. 
	b.	Depending on how the raw material is treated, the use of a smaller cutoff membrane to remove smaller impurities would have been a conventional wisdom in the art. 
	c.	The use of a smaller cutoff membrane would have been motivated when the pre-ultrafiltration suggested by Gao produces lower molecular weight carbohydrates that can be filtered using a smaller cutoff membrane. As disclosed by R2, the use of 
amylase or glucoamylase will produce small molecular weight carbohydrates that are easily filtered using a smaller cutoff membrane. 
	2.	Applicant argues that R2 is silent to ultrafiltration.
	a.	The rejection is an obviousness type rejection and the references are not supposed to be attacked individually. The use of ultrafiltration is producing pea albumins is clearly taught by R1.
	3.	Applicant argues that R2 teaches of using amylase or glucoamylase on a “legume raw material”  and that the legume raw material is composed of ground legume 
	a.	R2 clearly teaches that starch associated with proteins does not allow a higher protein yield and for that reason the amylases are used. However, while R2 teaches of using the amylases on the “legume raw material”, the function of these amylases will be degrading starch wherever it occurs. R1 clearly teaches of carbohydrate impurities associated with albumins. It would have been obvious to use such starch degrading enzymes to hydrolyze the carbohydrate impurities when more pure albumins are desired. 
	b.	There is no showing that amylase and/or glucoamylase work only on legume raw material, but they are not effective against separated proteins, e.g. pea albumins. 
	c.	R2 is only used as teaching reference in order to teach the effect of starch degrading enzymes in separation and purification of proteins from legumes. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
	     Therefore, whether amylase and glucoamylase are used on legume raw material or on a protein containing fraction comprising contaminating carbohydrates; is irrelevant. 
	 The treatment of the material before ultrafiltration would have effectively considered the use of starch degrading enzymes, resulting in the use of smaller cutoff membrane for filtration of smaller hydrolyzed carbohydrates. 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791